Title: From George Washington to Fielding Lewis, Sr., 28 June 1781
From: Washington, George
To: Lewis, Fielding, Sr.


                        
                            My dear Sir,
                            Peaks-kill 28th June 1781
                        
                        Nothing but the hurry of business, & a mind always on the stretch on acct of the variety of matter
                            that is constantly presented to it, could have induced me to let your letter of the 24th of April remain so long
                            unacknowledged. I shall not be able to write to you so fully at this time as I could wish, but this reason shall no longer
                            prevent me from writing at all.
                        I lament most sincerely, the System of policy which has been but too generally adopted in all the States to
                            wish that of temporary expedients; which like quack medicines are so far from removing the causes of complaint that they
                            only serve to increase the disorder; this has, in a most remarkable manner, been the case with respect to short enlistmts;
                            which has been the primary cause of all our misfortunes. all our expences (which may, through a thousand different channels, be
                            traced up to this source)—and of the calamities which Virginia, the two Carolinas & Georgia now groan under. That
                            there should be such wretched management in our State as you describe, is much to be regretted. that your representation
                            of this matter is not exagerated I have every reason to believe, because my Estate bears evidence of the truth of it, as I
                            shall be obliged to sell one part to pay taxes on the other—but this I should do with chearfulness if the taxes were
                            equally laid, & judiciously applied but flagrant partiality is enough to sower the minds of any people, and bring
                            curses on the authors of it—a man may err once—& he may err twice but when those who possess more than a common
                            share of abilities persevere in a regular course of destructive policy, one is more apt to suspect their hearts than their
                            heads—this from what I have heard may not be misapplied to a person whose name you have mentioned.
                        I feel much for the present distress of Virginia; and for the many worthy persons on whom the calamities of
                            war have been most severe; and wish my ability to serve them was equal to my wishes—but it is not—I want the means—and yet
                            it is miserable even in contemplation to think, that such a State as Virginia should be overrun by a handful of men—The
                            spirit of the people is certainly departed from them—for nothing but exertion can be wanting to drive Lord Cornwallis into
                            the mountains, or to his Ships. Why then does it go undone? I am doing all I can to counteract the enemys plans to the
                            Southward, but how far I shall succeed time only can discover—the same languor, & the same policy prevails here as
                            elsewhere; how far therefore I shall be able to collect men (& they are yet to be collected (is more than I can
                            say—fatal experience has convinced us that to carry Troops from this quarter to the Southward is to encounter (upon the
                            march only) the loss of one third if not half, in a land march by sickness & desertion, arising from a
                            disinclination to serve in that part of the Continent.
                        We have nothing very interesting at this time, in this quarter except the marching of the French Army from
                            Rhode Island to form a junction with ours on this River which event will, probably, take place in about six days. I wish
                            the girls who have lately taken Husbands all the happiness this life affords and very sincerely wish you a perfect
                            recovery of your health. Mrs Washington left me on Monday last in a very low and weak state having been sick for more than a month with a kind of Jaundice—It
                            was uncertain whether she would proceed further than Philadelphia till our affairs in Virginia should take a more
                            favourable turn. Remember me in the most Affectionate manner to my Sister and the rest of the family and be assured that I
                            am with much truth Dr Sir Yr Obedt & Affecte Ser.
                        
                            Go: Washington
                        
                    